DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
In the instant application, problems involved in prior art is not discussed.
The disclosure is objected to because of the following informalities: 
In specification page 16, line 3 recites “base plate (240)” and line 4 recites “length adjustment mechanism (240)”. Two different parts cannot have the same number.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  
Electrically conducting band of claim 23
Connection plate of claim 24
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show
A first main contact and a second main contact and their connection to arcing horn and inductive filter in figs. 9 and 10
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
270
Base plate 240
Length adjustment mechanism 240
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20, 24, 27, 28 and 29 objected to because of the following informalities:  
Claim 20 line 2, “aluminiuoxide” should be –aluminum oxide--.
Claim 24 line 3, “the connection plate” should be –a connection plate--.
Claim 27 line 2, “with an arcing horn” should be –with the arcing horn--.
Claim 28 lines 1-2, “a first sliding part ,” should be -- a first sliding part,--.
Claim 29 line 2, “the tie rod is configured such that changing a tie-rod length” should be --the length adjustable tie-rod is configured such that changing a length adjustable tie-rod length--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-22 and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, line 2 recites “preferably such that two layers or more of wound wire are provided.” Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the above limitation is interpreted as -- 
Regarding dependent claims 19-22, they are rejected mutatis mutandis the reasons for claim 18 above.
Regarding claim 24, line 3 recites “the connection cylinder being dimensioned such that an impedance provided by the connection plate is adapted to the filter”. The feature “connection plate” is mentioned in three places in the specification and does not appear anywhere in the drawings. The specification does not clarify how connection plate is related/connected to connection cylinder. For the purposes of examination, the above limitation is interpreted as -- the connection cylinder being dimensioned such that an impedance is adapted to the filter--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griscom (US3004116A).
Regarding claim 16, Griscom teaches a disconnector (i.e. air break disconnecting switch) (fig.1) comprising a first main contact (i.e. stationary jaw contact 11) (fig.1), a second main contact (i.e. movable switch blade 7) (fig.1), a sliding contact (i.e. outer end 10) (fig.1) and an arcing horn (e.g. arrangement comprising spherical arcing contacts 16, 17, 18) (fig.1) having a length (e.g. length of stationary impedance assemblage 14) (fig.1), the disconnector having a connected state (e.g. state when 10 and 11 are in contact) (fig.1), an intermediate state (e.g. state during arcs 19, 20 and 21) (fig.1) and a disconnected state (e.g. state shown by dotted line 23) (fig.1), wherein in the connected state a first electrical contact (e.g. contact between 10 and 11) (fig.1) is established between the first main contact and the second main contact, in the intermediate state the first electrical contact is interrupted (e.g. interruption as seen in 7a) (fig.1) while a second electrical contact (e.g. contact between 10 and 16) (fig.1) exists between the sliding contact and a contact position (e.g. position at 16) (fig.1) on the length of the arcing horn (implicit, as seen in fig.1), and in the disconnected state the first electrical contact and the second electrical contact are interrupted (column 3 lines 45-46, fully open-circuit position indicated by the dotted line 23), wherein at least a part of the length of the arcing horn comprises an electrical filter (column 3 lines 14-15, grades the voltage uniformly along the impedance assemblage) configured to provide a resistance (e.g. resistance sections 15) (fig.1) and an inductance (column 5 lines 7-9, In FIG. 9 the lead 34 is shown in its fundamental form, which is a series of infinitesimally small sections of inductances ∆l) (it is necessarily true that any connecting leads to resistance will have an inductance associated with it) to an electrical current (e.g. current im) (fig.9).
Regarding claim 17, Griscom teaches the disconnector of claim 16, wherein a continuity of contact positions (e.g. positions at 16, 17 and 18) (fig.1) exists along the length of the arcing horn comprising the electrical filter (implicit, as seen in fig.1) and wherein the sliding contact is configured to adopt a given contact position (e.g. contact position 17) (fig.1) from the continuity of contact positions by sliding along the length of the arcing horn comprising the electrical filter (column 3 lines 31-35, Continued upward opening movement of the movable disconnecting contact 10 along an arcuate path of travel 24 will cause the arc 19 to move upwardly to the arc 'position 20, thereby inserting a section 15 of impedance assemblage 14 into series circuit).
Regarding claim 24, Griscom teaches the disconnector of claim 16, wherein the filter is connected to the arcing horn via a connection cylinder (e.g. trapezoidal structure of stationary impedance assemblage 14 which includes resistance section 15) (fig.1), the connection cylinder being dimensioned such that an impedance is adapted to the filter (column 3 lines 31-35, thereby inserting a section 15 of impedance assemblage 14 into series circuit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Griscom (US3004116A), and further in view of Christensen (US1563833A).
Regarding claim 23, Griscom teaches the disconnector of claim 16, wherein the filter comprises an electrically conducting band (i.e. spherical arcing contacts 16, 17, 18) (fig.1) (column 3 lines 15-16, The arcing contacts 16-18 could have other configurations than spherical), the band being configured to provide a surface on the filter (implicit, as seen in fig.1 16, 17, 18 are on the filter) for the sliding contact (e.g. outer end 10 slides by 16,17,18) (fig.1).
Griscom does not teach that a surface on the filter is a sliding surface.
Christensen teaches in a similar field of endeavor of air break switches, a sliding surface (i.e. contact members 44) (fig.2).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the sliding surface in Griscom, as taught by Christensen, as it provides the advantage of cutting down the energy before rupturing the switch.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Griscom (US3004116A), and further in view of Bohori (US20130134028A1).
Regarding claim 25, Griscom teaches the disconnector of claim 16, wherein an opening and/or closing operation is configured such that the sliding contact moves (column 3 lines 31-35, Continued upward opening movement of the movable disconnecting contact 10 along an arcuate path of travel 24).
Griscom does not teach, sliding contact moves with a constant sliding speed while the sliding contact is in contact with the filter.
Bohori teaches in a similar field of endeavor of electrical switch, sliding contact (i.e. sliding contact 130) (fig.1) moves with a sliding speed ([0032], forcing mechanism may provide a sliding contact speed in the range of 1-10 meter per second (m/s)) while the sliding contact is in contact with the filter ([0032], forcing the sliding contact from the conductive end to a resistive end).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the sliding speed in Griscom, as taught by Bohori, as it provides the advantage of faster fault clearing time while maintaining reduced let-through energy.
Griscom and Bohori do not teach that the sliding speed is constant.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose a constant speed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding speed of Griscom and Bohori to be constant to provide the advantage of less wear and tear of contacts.

Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Griscom (US3004116A).
Regarding claim 26, Griscom teaches the disconnector of claim 16, wherein an opening and/or closing operation is configured such that the sliding contact moves with a sliding speed (column 3 lines 31-35, Continued upward opening movement of the movable disconnecting contact 10 along an arcuate path of travel 24) (it is necessarily true that the sliding contact moves with a sliding speed).
Griscom does not teach, whereby the sliding speed increases or decreases while the sliding contact is not in contact with the filter.  
 It would have been an obvious matter of design choice to have the sliding speed increase or decrease while the sliding contact is not in contact with the filter, since the applicant has not disclosed that increase or decrease of sliding speed solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the sliding speed increased or decreased while the sliding contact is not in contact with the filter.
Regarding claim 30, Griscom teaches the disconnector of claim 16, wherein the sliding contact is pressed with a force on the arcing horn (e.g. in connected state when 10 and 11 are in contact, weight of 7 and 9 acts on 11, where 11 is at the bottom of arc horn; Where there is a weight, there is a force) (fig.1).
Griscom does not teach, the is force between about 50 N and about 100 N.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose arcing horn force between 50 N and 100 N, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arc horn force of Griscom to provide the advantage of optimal contact between main contacts.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Griscom (US3004116A), and further in view of Gorman (US3182145A).
Regarding claim 27, Griscom teaches the disconnector of claim 16, wherein the disconnector is configured as a vertical type disconnector (Implicit, as seen in fig.1 motion of disconnecting blade 7 is in the same plane that connects the two insulator columns 3 and 4) with the arcing horn (e.g. arrangement comprising spherical arcing contacts 16, 17, 18) (fig.1) comprising the filter (column 3 lines 14-15, grades the voltage uniformly along the impedance assemblage).
Griscom does not teach, arcing horn comprising a left branch and a right branch, wherein the sliding contact is configured to slide in a sliding space between the left branch and the right branch of the arcing horn.
Gorman teaches in a similar field of electric switch, arcing horn (i.e. U-shaped arcing horn 100) (fig.6) comprising a left branch (implicit, as seen in fig.6) and a right branch (implicit, as seen in fig.6), wherein a sliding contact (i.e. switch blade 22) (fig.9) is configured to slide (column 3 lines 12-16, The operating mechanism 26 is provided to swing the blade 22 …  contact pressure between the blade 22 and the contact 24) in a sliding space (i.e. pocket 60) (fig.9) between the left branch and the right branch of the arcing horn (implicit, as seen in figs. 6 and 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the arc horn with left branch and right branch in Griscom, as taught by Gorman, as it provides a novel construction of disconnection switch that withstands surges of high currents due to momentary faults.
Regarding claim 29, Griscom and Gorman teach the disconnector of claim 27 comprising a length adjustable tie-rod (Gorman, i.e. tie rod 70) (fig.9), wherein the length adjustable tie-rod is configured such that changing a length adjustable tie-rod length (Gorman, column 6 lines 40-44, Spacer 82' about the tie rod 70' and the pins 98 through shaft 90 limit the inward movement of the legs 63', 64' toward one another, and provide assurance that pocket 60' will admit the switch blade) leads to a change of a sliding space size (Gorman, i.e. pocket 60) (fig.9).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Griscom (US3004116A) and Gorman (US3182145A), and further in view of Demissy (FR2943451A1).
Regarding claim 28, Griscom and Gorman teach the disconnector of claim 27.
Griscom and Gorman do not teach, wherein the sliding contact comprises a first sliding part, a second sliding part and a spring, wherein the spring is configured to press the first sliding part and the second sliding part against the left branch and against the right branch of the arcing horn.
Demissy teaches in a similar field of endeavor of disconnector for transmission and distribution installations, wherein a sliding contact (i.e. first electrically conductive support element 14) (fig.7) comprises a first sliding part (i.e. contact elements 16.1) (fig.7), a second sliding part (i.e. contact elements 16.2) (fig.7) and a spring (i.e. elastic return means 38) (fig.7), wherein the spring is configured to press the first sliding part and the second sliding part against the left branch and against the right branch of the arcing horn (page 6, an elastic return means 38, coil spring type, may be disposed between the bottom of the groove and the contact element to apply a force tending to bring the contact element out of the groove).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the first sliding part, the second sliding part and the spring, wherein the spring is configured to press the first sliding part and the second sliding part against the left branch and against the right branch of the arcing horn in Griscom and Gorman, as taught by Demissy, as it provides flexibility of implementation geometry in any electrical equipment, while maintaining electrical contact.

Allowable Subject Matter
Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art teach, taken singly or in combination, “wherein the filter comprises a conducting wire wound upon a support, preferably such that two layers or more of wound wire are provided.”
Prior art Griscom (US3004116A), Christensen (US1563833A), Chachuat (FR2581790A1), Demissy (FR2943451A1) and Gorman (US3182145A) are found to be the closest prior art.
Regarding claim 18, Griscom teaches the disconnector of claim 16, wherein the filter comprises a conducting wire (e.g. wires connecting resistance sections 15 and spherical arcing contacts 16,17, 18) (fig.1).
Griscom does not teach, the conducting wire wound upon a support, preferably such that two layers or more of wound wire are provided.
Christensen teaches in a similar field of endeavor of air break switches, resistors (e.g. resistance element 38) (figs.2 and 4).
Chachuat teaches in a similar field of endeavor of circuit breaker switch, an auxiliary resistive circuit (i.e. 22) (figs.1-4) which is associated with an electrical resistance.
Demissy teaches in a similar field of endeavor of disconnector for transmission and distribution installations, an elastic means (i.e. 34) (fig.6) of helical spring type. It is only intended to increase contact between movable contact 2 and the tabs 32.2 and 32.3; It is not part of an electrical filter.
Gorman teaches in a similar field of endeavor of electric switch, a coil spring (i.e. 88) (fig.9) wound around a rod (e.g. 90) (figs.6 and 9). It is neither a part of arcing horn (i.e. 100) (fig.6), nor is it part of a filter; It is present for mechanical support only.
However, none of the prior art teach, taken singly or in combination, “wherein the filter comprises a conducting wire wound upon a support, preferably such that two layers or more of wound wire are provided.”
Dependent claims 19-22 they are allowed mutatis mutandis the reasons for claim 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/10/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839